FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  athe Securities Exchange Act of 1934 For period endingJanuary 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc (the "Company") Board Committee changes GSK announces that Sir Philip Hampton has been appointed Chairman of the Nominations Committee (the "Committee") with effect from today, replacing Sir Christopher Gent, who will continue to serve as a member of the Committee for the remainder of his tenure on the Board. In addition, Ms Lynn Elsenhans has also been appointed a member of the Committee, effective today. The membership of the Nominations Committee is now: Committee Chairman Sir Philip Hampton Chairman Designate Members Sir Christopher Gent Chairman Professor Sir Roy Anderson Scientific & Medical Expert Lynn Elsenhans Independent Non Executive Director Judy Lewent Audit & Risk Committee Chairman Sir Deryck Maughan Senior Independent Director Tom de Swaan Remuneration Committee Chairman V A Whyte Company Secretary 27 January 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January 27,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
